Sheryl Scully and Richard s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    December 1, 2014

                                  No. 04-14-00687-CV

                                     Rudy NEIRA,
                                       Appellant

                                            v.

                        Sheryl SCULLY and Richard Hovenden,
                                    Appellees

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-05034
                           John D. Gabriel Jr., Judge Presiding


                                     ORDER
       The Appellant’s Request for Extension of Time to File Response is GRANTED. The
appellant’s response is due on December 31, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court